     Case 2:21-cv-00017-KJD-EJY Document 26 Filed 04/07/21 Page 1 of 3



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7   DIAMOND RESORTS U.S. COLLECTION                         Case No. 2:21-cv-00017-KJD-EJY
     DEVELOPMENT, LLC, a Delaware limited
 8   liability company,                                         ORDER GRANTING PLAINTIFF’S
                                                                   MOTION TO TRANSFER
 9                                              Plaintiff,
10           v.
11   PANDORA MARKETING, LLC d/b/a
     TIMESHARE COMPLIANCE, a Wyoming
12   limited liability company, et al.,
13                                           Defendants.
14          Before the Court is Plaintiff’s Motion to Transfer the Plaintiff’s Motion to Compel (ECF
15   #3). There was no response to the motion.
16          I.      Factual and Procedural Background
17          Plaintiff Diamond Resorts U.S. Collection Development, LLC (“Diamond”) filed its
18   original complaint in this matter in the Southern District of Florida. (ECF #3, at 2). After
19   Diamond filed an amended complaint, Defendants filed a motion to transfer venue to the Central
20   District of California. Id. at 3. The action was transferred to the Central District of California
21   where Diamond filed two more amended complaints. Id. During discovery, Diamond learned
22   that non-party O’Grady Law Group (“O’Grady Law”) previously represented certain Diamond
23   Owners. Id. Due to this involvement, Diamond served a subpoena on O’Grady Law on August
24   31, 2020, seeking production of documents relevant to its claims and proportional to the needs of
25   the case. Id. Instead of filing a motion to quash or motion for a protective order to avoid the
26   subpoena, Defendant Resort Advisory Group (“RAG”) told O’Grady Law that attorney-client
27   privilege existed to prevent execution of the subpoena. Id. at 4. Because O’Grady Law is in Las
28   Vegas, Diamond filed its motion to compel in this Court. (ECF #1). Due to the similarity of
     Case 2:21-cv-00017-KJD-EJY Document 26 Filed 04/07/21 Page 2 of 3



 1   discovery issues pending or soon to be presented to the magistrate judge in the action in the
 2   Central District of California, Diamond urges this Court to transfer the motion to compel to that
 3   court to avoid inconsistent rulings and promote judicial economy. Id. at 5.
 4          II.     Legal Standard
 5          Transfers of motions related to subpoenas are governed by Federal Rule of Civil
 6   Procedure 45(f). The rule states that “[w]hen the court where compliance is required did not
 7   issue the subpoena, it may transfer the motion under this rule to the issuing court if the person
 8   subject to the subpoena consents or if the court finds exceptional circumstances.” FED. R. CIV. P.
 9   45(f). The decision to transfer the motion “is committed to the discretion of the court where
10   compliance is required.” Agincourt Gaming, LLC v. Zynga, Inc., No. 2:14-cv-0708-RFB-NJK,
11   2014 WL 4079555, at *6 (D. Nev. Aug. 15, 2014). When deciding whether to transfer a motion
12   the “prime concern should be avoiding burdens on local nonparties subject to subpoenas, and it
13   should not be assumed that the issuing court is in a superior position to resolve the subpoena-
14   related motions.” Moon Mountain Farms, LLC v. Rural Comty. Ins. Co., 301 F.R.D. 426, 428
15   (N.D. Cal. 2014) (quoting FED. R. CIV. P. 45 advisory committee’s note).
16          III.    Analysis
17          The Court finds that transferring the motion is appropriate in this instance. O’Grady Law,
18   who is the party subject to the subpoena has indicated that it is not opposed to the transfer.
19   Additionally, Mr. O’Grady, the sole practitioner at O’Grady Law, is licensed in Nevada and
20   under the Rule 45(f) advisory committee notes will be permitted to file papers and make an
21   appearance in California. Any hearings or appearances are likely to be virtual due to the COVID-
22   19 pandemic and Mr. O’Grady will not have to travel to participate in the Central District of
23   California. That district has also ruled on similar discovery issues and a transfer will avoid the
24   risk of conflicting rulings and encourage judicial economy. Because O’Grady does not oppose a
25   transfer and will not be prejudiced or suffer any burden by a transfer, the Court finds that
26   transferring the motion to the Central District of California is appropriate.
27   //
28   //



                                                     -2-
     Case 2:21-cv-00017-KJD-EJY Document 26 Filed 04/07/21 Page 3 of 3



 1          IV.     Conclusion
 2          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Transfer (ECF #3) is
 3   GRANTED.
 4          IT IS FURTHER ORDERED that the Clerk of the Court transfer this action to the
 5   Central District of California.
 6   Dated this 7th day of April, 2021.
 7
                                               _____________________________
 8
                                                Kent J. Dawson
 9                                              United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
